DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claim 1 is rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
Current claim 1 recites a judicial exception, namely an abstract idea, as shown below: 
for each of a plurality of candidate food servings, receiving at least one of respective food serving identification data and respective food serving nutrient data; obtaining respective food energy data representing an energy content of each of the candidate food servings and respective healthfulness data representing a relative healthfulness of each of the candidate food servings based on its at least one of respective food serving identification data and respective food serving nutrient data; determining food servings from the plurality of candidate food servings based on its respective healthfulness data and its respective food energy data such that a sum of respective food energy data of the selected food servings bears a predetermined relationship to a predetermined food energy benchmark for the consumer in a given period; and recommending the selected food servings.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (MPEP 2106.04(a)). The claim corresponds to managing personal behavior. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim recites additional element(s), such as a processor, which is utilized to facilitate the recited steps with respect to :the receiving step (e.g. receiving “at least one of respective food serving identification data and respective food serving nutrient data”); the obtaining step (obtaining “respective food energy data . . . and respective healthfulness data . . . based on its at least one of respective food serving identification data and respective food serving nutrient data”); the determining step (determining “food servings from the plurality of candidate food servings . . . a predetermined food energy benchmark for the consumer in a given period”); and the recommending step (recommending “the selected food servings”).  
additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. Thus, when the claim is considered as a whole, the additional element(s) fails to integrate the abstract idea into a practical application since it fails to impose meaningful limits on practicing the abstract idea. For instance, when the claim is considered as a whole, it does not provide an improvement over the relevant existing technology.   
The observations above confirm that the current claim is indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional element(s) does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional element(s) is directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving one or more inputs; analyzing the received input(s) according to an algorithm(s); generating one or more results/outputs, such as information, etc.). Accordingly, the current claim fails to recite an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the disclosure, that the current claimed invention is directed to a conventional and generic arrangement of the additional element(s). For instance, the specification describes, a system that implements one or more commercially available conventional computing devices (a PDA, a laptop computer, 
a desktop computer, etc.), wherein such computing device(s) is arranged to communicate with a server over a conventional network (e.g. the Internet); and thereby the system allows an individual(s) to perform conventional tasks; such as participating in food/diet management programs, etc. (e.g. see [0187] to [0188]; [0192] to [0195]).
It is also worth noting that the use of the conventional computer systemto to provide nutritional/dietary information to a user based on the analysis of food/nutrition data gathered from the user, etc., is directed to a well-understood, routine or conventional activity (e.g. see US 2003/0223905: ¶[0007], ¶[0062], ¶[0066 to ¶[0070]; also see US 5,233,520: col.3, lines 36-45; col.4, lines 59-68). 
The observation above confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 1 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “the selected food servings” (line 12 of the claim) lacks sufficient antecedent basis in the claim; and therefore, claim 1 is ambiguous. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 1 is rejected under 35 U.S.C.103 as being unpatentable over Wooten 2005/0240434 in view of Catalano 7,680,690.
Regarding claim 1, Wooten teaches the following claimed limitations: a process for controlling body weight of a consumer ([0075], [0101]: e.g. a computer system that executes process, such as a treatment plan that helps a user to lose weight), comprises, for each of a plurality of candidate food servings, receiving by a processor, at least one of respective food serving identification data and respective food serving nutrient data (see FIG 9 and FIG 10: e.g. the system provides an interface, which allows the user to input information regarding each food item, such as food identification and serving size, etc.); obtaining, by the processor, respective food energy data representing an energy content of each of the candidate food servings based on its at least one of respective food serving identification data and respective food serving nutrient data (see FIG 9, label ‘248’; [0121]: e.g. the system implements a calorie calculator, which calculates the calorie amount based on the type of food and its serving size; and thereby displays the result to the user. In this regard, the calorie corresponds to the food energy data representing an energy content of the candidate food. The above indicates that the processor obtains respective food energy data representing an energy content of each of the candidate food servings based on its at least one of respective food serving identification data and respective food serving nutrient data); determining, by the processor, food servings from the plurality of candidate food servings based on its respective food energy data such that a sum of respective food energy data of the selected food servings bears a predetermined relationship to a predetermined food energy benchmark for the consumer in a given period ([0119], [0121]: e.g. as different food items are entered, the processor determines, based on the serving size and the calorie [food energy] amount of each food item being entered, whether the total amount matches or exceeds the user’s daily recommended calorie amount [i.e. a predetermined food energy benchmark for the consumer in a given period]. Thus, the system determines food servings from the plurality of candidate food servings based on its respective food energy data such that a sum of respective food energy data of the selected food servings bears a predetermined relationship to a predetermined food energy benchmark for the consumer in a given period); and recommending, by the processor, the selected food servings ([0193]: e.g. the user is provided with an individualized meal plan; and wherein the meal plan comprises meals and serving size, etc.).
	Wooten does not explicitly describe healthfulness data representing a relative healthfulness of each of the candidate food servings based on at least one of respective food serving identification data and respective food serving nutrient data.
	However, Catalano discloses a system that obtains healthfulness data representing a relative healthfulness of each of the candidate food servings based on at least one of respective food serving identification data and respective food serving nutrient data, and also utilize the above data for selecting food servings from plurality of candidate food servings (col.6, lines 5-22: e.g. the “nutritional point score” corresponds to the healthfulness data representing a relative healthfulness of a food item, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention Wooten view of Catalano; for example, by incorporating a program subroutine that calculates—based on the nutritional contents of each food item—nutritional point (NP) for each food item in the database, in order to enable the system to display not only the type of food item being selected, but also the nutritional point score corresponding to the food item (e.g. when the user selects food items to generate meal plans to meet a particular goal, etc.), so that the user would be able to easily recognize whether a given food item is appropriate or not (e.g. based on the nutritional point score associated with the food item, etc.); thereby making the system more beneficial to the user.   

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715